Case 1:18-cv-00030-IMK-MJA Document 180-4 Filed 02/05/21 Page 1 of 3 PagelD #: 2633

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

GERALD W. CORDER v. KRIS TERRY
ANTERO RESOURCES CORPORATION 12/18/2020

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

* * * x *k * * * x kk k * * * x kk k * * * x *k *

GERALD W. CORDER,
Plaintiff,

vs. CIVIL ACTION
NO. 1:18-00030
ANTERO RESOURCES CORPORATION,

Defendant. NOs. 1:18-00031-40
for purposes of
discovery and scheduling

wR wR HOH RK HK HK HK HK KK KK I I EE

Videotaped and videoconference
deposition of KRIS TERRY taken by the
Plaintiff under the Federal Rules of Civil
Procedure in the above-entitled action,
pursuant to notice, before Teresa S. Evans, a
Registered Merit Reporter, all parties located
remotely, on the 18th day of December, 2020.

REALTIME REPORTERS, LLC
TERESA S. EVANS, RMR, CRR
713 Lee Street
Charleston, WV 25301
(304) 344-8463
realtimereporters.net

 

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

EXHIBIT D
Case 1:18-cv-00030-IMK-MJA Document 180-4 Filed 02/05/21 Page 2 of 3 PagelD #: 2634

mo ayn OO FSF W DH FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

GERALD W. CORDER v.
ANTERO RESOURCES CORPORATION

KRIS TERRY
12/18/2020

 

A. “Okay, great."

Q. All right. So the -- tell me what --
what your -- what opinion, if any, you're
going to offer with respect to these two
documents that you were referring to, the more
complex map.

A. So if you're -- okay. So if you look
at my report, the part of my report that
relates to this begins at the -- on page 10,
and particularly beginning in Paragraphs 36
and on through 43.

So what I'm describing in those
paragraphs is this field configuration where
you have gas that is sometimes processed and
sometimes not processed, and that the wells in
which these plaintiffs happen to own the
interests fall within that area.

So it's -- the gas is not
particularly high in entrained liquefiable
hydrocarbons. It's mostly methane and ethane,
and it does not have to be processed
necessarily. So Antero can make decisions
about whether it wants to process or not

process that gas, and it has the ability in

 

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

51
Case 1:18-cv-00030-IMK-MJA Document 180-4 Filed 02/05/21 Page 3 of 3 PagelD #: 2635

mo ayn OO FSF W DH FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

GERALD W. CORDER v.
ANTERO RESOURCES CORPORATION

KRIS TERRY
12/18/2020

 

the field to physically flow that gas two
different directions.
And that's what Exhibit E shows.

QO. Okay. So your opinion is -- that
you're going to offer is simply they have the
right to do that, or that they are doing --
that they in fact did it?

A. Well, both. That they -- they can
market the gas in the way that they find to be
most prudent, and that they did in fact do
that.

Q. So when you say they did that, I mean,
are you going to testify as a fact witness
that they did that, or are you going to
testify that based on information that's
provided to you, they did that?

A. Well, I -- I mean, I was -- because of
some other work -- I have to explain. I had
already -- I was already aware of this area,
and I -- and I've already known that this
Greenbrier area where these wells are located
is an area where gas is sometimes processed
and sometimes not processed.

So when we began talking about

 

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

52
